Citation Nr: 9927406	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability resulting from surgery performed in a 
Department of Veterans Affairs medical center in July 1984.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This 
case was remanded by the Board in June 1997 for further 
development.  While the case was in remand status, the 
veteran perfected his appeal with respect to the issue of 
entitlement to service connection for back disability.  The 
case was returned to the Board in May 1999.

The Board, in its June 1997 remand, referred the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities to the RO; there is no 
indication that the RO thereafter addressed this issue.  This 
matter is therefore again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The claim for compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed in a VA 
medical center in July 1984 is not plausible.

2.  The claim for service connection for back disability is 
plausible.




CONCLUSIONS OF LAW

1.  The claim for compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed in a VA 
medical center in July 1984 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim for service connection for back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability resulting from surgery performed in a 
VA medical center in July 1984.

The Board initially notes that the veteran's claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed in a VA 
medical center in July 1984 was previously denied in an 
unappealed February 1989 rating decision.  Thereafter, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court), in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd 513 U.S. 115 (1994) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that this section of the 
regulation, which included an element of fault, did not 
properly implement the statute; VA, in March 1995, amended 
38 C.F.R. § 3.358 to comply with the Court's decision in 
Gardner.  See 60 Fed. Reg. 14222-14223 (1995).  As the 
Court's decision in Gardner essentially constituted a 
liberalizing intervening change in law or regulation and 
since the veteran is generally entitled to application of the 
version of the law most favorable to his claim, see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Board will 
address the veteran's claim on a de novo basis.  See also 
Spencer v. Brown, 4 Vet. App. 283 (1993).  The Board also 
notes that during the pendency of this appeal, 38 U.S.C. 
§ 1151 was amended by § 422(a) of Pub. L. No. 104-204.  The 
amended statute is less favorable to the veteran's claim; 
however, since the veteran's claim was filed prior to October 
1, 1997, it will be decided under the law as it existed prior 
to the amendment.  See VAOPGCPREC 40-97. 

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).  
However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  If he has not, his claim must 
fail, and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

Factual background

On file are VA and private treatment records for 1958 to 
January 1998 which show, prior to 1984, treatment for 
occasional complaints of headaches and decreased hearing.  
The veteran also had a history of hyperventilation syndrome 
and electrocardiogram (EKG) studies showed left bundle branch 
block and ventricular conduction defect.  In May 1984, the 
veteran was admitted to a VA facility with a six month 
history of episodes of syncope and fainting, and a recent 
history of transient ischemic attacks, left sided weakness, 
headaches and difficulty talking.  Physical examination 
confirmed the presence of left sided weakness in the upper 
and lower extremities and carotid arteriogram showed the 
presence of segmental narrowing of both internal carotid 
arteries at their origin of at least 50 percent each.  A 
brain scan showed decreased uptake within the midportions of 
both carotid arteries and slightly decreased uptake within 
the main intracranial branches; no focal areas of increased 
uptake within the brain tissue were evident.  The veteran was 
determined to have symptomatic right carotid disease and he 
underwent a right carotid endarterectomy.  The veteran 
tolerated the procedure well, although he was hypertensive 
for a short time immediately following the procedure, and 
experienced no postoperative complications.  He was afforded 
physical therapy for his left leg weakness.

The veteran was electively readmitted in July 1984 for repair 
of the left carotid artery, since the May 1984 arteriogram 
showed questionable ulceration of that artery.  On admission 
the veteran exhibited residual left sided weakness from a 
cerebrovascular accident (CVA) reported to have occurred 
prior to his May 1984 endarterectomy.  He also reported 
experiencing blurring of vision and syncope.  On physical 
examination the veteran reported seeing double when looking 
in certain directions, and exhibited slurred speech secondary 
to right sided atrophy of the tongue and decreased elevation 
of the right palate; a left carotid bruit was auscultated.  
The veteran also exhibited decreased muscle strength of the 
left upper and lower extremities, as well as decreased 
sensation.  Following examination, the veteran underwent a 
left carotid endarterectomy which revealed the presence of 
near occlusive plaque with ulcerative characteristics; a 
large ulcerative plaque was removed.  Postoperatively, the 
veteran was somewhat hypotensive with a large amount of 
drainage from the wound.  He was thereafter returned to the 
operating room for cauterization of bleeding points and 
evacuation of a hematoma.  His postoperative course was 
thereafter marked with some mild, low grade fevers and 
complaints of nausea with some emesis; these complaints 
resolved and the veteran experienced no further 
complications.  The veteran's neurological condition, 
particularly with respect to his speech difficulty and left 
sided weakness, was described as unchanged from the baseline 
established prior to surgery.  

The treatment records following the July 1984 procedure 
thereafter document continued complaints including left sided 
weakness and numbness (with resulting incoordination), 
dizziness, blurred vision, slurred speech, headaches, syncope 
and decreased auditory acuity (primarily associated with ear 
infections).  Arteriograms in 1985 and carotid doppler 
studies in March 1990 showed near total occlusion of the left 
internal carotid artery.

On VA examination in March 1972 the veteran complained of 
impaired hearing and headaches.  He reported that he was 
employed with a railroad company.  Cardiovascular and 
neurological examinations were essentially normal and the 
veteran was diagnosed with bilateral hearing loss.

In several statements on file the veteran argues, in essence, 
that the July 1984 endarterectomy resulted in a blood clot 
located in his left carotid artery, which in turn caused a 
CVA.  He averred that he thereafter developed permanent 
blockage of the aorta, hearing impairment of the right ear, 
dizziness and staggering gait, fatigue, occasional loss of 
speech, and right eye visual disturbances.

On VA examination in July 1987, the veteran complained of 
diplopia, decreased sensation to the left hand, and weakness 
and difficulty with walking.  The veteran reported 
experiencing a CVA in 1984.  Cardiovascular examination 
disclosed the presence of possible carotid bruits.  
Neurological examination showed fairly good spontaneous 
movement of the left upper extremity, but very poor balance 
and decreased strength in the left upper and lower 
extremities.  There was hemihypoesthesia to pinprick.  The 
veteran was diagnosed with, inter alia, CVA with left 
hemiparesis and hypoesthesia.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1991, at which time he testified, in 
essence, that the July 1984 operation resulted in a blood 
clot which in turn caused a CVA.  He stated that he was 
informed that the operation had not been a success.

On VA examination in March 1994, physical examination was 
essentially normal, although EKG studies showed left bundle 
branch block.  Examination of the veteran's neck revealed 
scars from the bilateral carotid endarterectomies.  The 
veteran was diagnosed with heart murmur, history of 
hypercholesteremia, history of myocardial infarction, history 
of bilateral carotid artery stenosis with bilateral carotid 
artery endarterectomies, and status postoperative hematoma 
and CVA.

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1996.  At that time he testified that 
while the May 1984 procedure went well, the July 1984 
endarterectomy required a second procedure for evacuation of 
a hematoma; he stated that X-ray studies performed after that 
procedure disclosed the presence of blockage in the left 
carotid artery which had not been present prior to July 1984.  
He reiterated that he experienced a CVA from the July 1984 
procedure.

Of record is the report of an October 1997 fee basis 
examination, at which time the veteran reported that he had 
not experienced an episode of syncope for at least five 
years.  On physical examination a bruit was heard on the 
right carotid and EKG studies disclosed left bundle branch 
block.

In February 1998 the veteran's claims files were reviewed by 
a fee basis examiner.  The examiner noted, however, that the 
records provided him did not include any reports associated 
with the veteran's July 1984 endarterectomy.  With respect to 
the records which were provided, the examiner noted the 
absence of any preoperative neurological or cardiac 
assessment or evaluation of the veteran's reported syncope 
and double vision complaints prior to the July 1984 
procedure; he was therefore unable to render an opinion with 
respect to the veteran's condition prior to surgery as 
compared to his condition after the July 1984 procedure.  He 
also noted the absence of studies documenting the occurrence 
of a CVA.  The examiner stated that the report of the May 
1984 angiogram indicated the presence of a 50 percent 
stenosis in the left carotid artery, and he concluded that by 
today's standards, even with the symptom of left sided 
weakness, it was unlikely that a carotid endarterectomy would 
be indicated in such a case.  The examiner clarified that 
such a procedure might be indicated if other sources of a CVA 
had been ruled out, and if there was definitely an 
identifiable ulcer on the right side referable to the left 
sided event.  The examiner was unable to provide any further 
opinions secondary to insufficient medical records.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1999, at which time he averred that, 
according to the February 1998 examiner, the left carotid 
endarterectomy performed in July 1984 had been unnecessary.  
He also indicated that the February 1998 examiner believed 
that the operation had caused the veteran's CVA.

Analysis

Although the veteran contends that he sustained a CVA as a 
result of the left carotid endarterectomy performed in July 
1984, contemporary medical records in 1984 instead indicate 
that a cerebrovascular event occurred immediately prior to 
his May 1984 right carotid endarterectomy, and there is no 
medical evidence of record suggesting that the veteran 
sustained a CVA either concurrent with or subsequent to his 
left endarterectomy.  Moreover, the evidence indicates that 
the veteran's claimed symptoms, including left sided weakness 
and numbness, speech disturbance, dizziness, right eye visual 
disturbances and decreased auditory acuity of the right ear, 
existed prior to even his May 1984 surgery, and there is no 
medical evidence on file suggesting that those symptoms 
resulted from or were aggravated by his July 1984 surgery.  
Indeed, inpatient treatment notes following the operation 
indicate that his symptoms remained unchanged in severity, 
and there is otherwise no medical evidence on file suggesting 
the presence of additional disability resulting from the July 
1984 surgery.

Although the February 1998 examiner indicated that, given the 
veteran's symptoms in 1984, a left carotid endarterectomy 
would not be indicated under today's standards, the Board 
notes that, even were today's standards relevant to the 
veteran's claim, and even assuming that the endarterectomy 
was unnecessarily performed, the examiner nevertheless did 
not indicate that the July 1984 procedure resulted in 
additional disability.  Indeed, the only medical evidence of 
residual injury associated with the veteran's left carotid 
endarterectomy is the presence of a scar, which was clearly 
an intended result of the surgery, see 38 C.F.R. 
§ 3.358(c)(3), and for which the medical evidence on file is 
negative for any associated disability.  The Board notes that 
the veteran has claimed that the February 1998 examiner 
concluded that the endarterectomy resulted in a CVA.  The 
Board points out, however, that there is no indication that 
the examiner at any point interviewed the veteran, and the 
examination report itself does not support the veteran's 
contention.  At any rate, even assuming contact by the 
veteran with the February 1998 examiner, the Board points out 
that the veteran's account of what the physician purportedly 
told him, filtered as it is through the sensibilities of a 
layperson, does not constitute the competent medical evidence 
required to well ground his claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995). 

In the instant case, the only evidence of additional 
disability resulting from the left carotid endarterectomy 
performed in July 1984 consists of the lay assertions of the 
veteran.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  In light of these circumstances, the 
Board must conclude that the veteran's claim is not well 
grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed in a Department of Veterans 
Affairs medical center in July 1984. Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

II.  Back disability

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

As discussed previously, the Court has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit at 92; Tirpak at 610-11.  A well-grounded claim is 
a plausible claim, that is, a claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has stated that the 
quality and quantity of evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records show that the veteran was noted, at 
his examination for discharge, to have injured his back in 
1943.  Physical examination of the back at discharge was 
negative for any abnormalities.  VA and private treatment 
records for 1958 to January 1998 show treatment for 
complaints of back pain and include X-ray studies 
demonstrating the presence of degenerative changes affecting 
the lumbar and thoracic spines.

The veteran was afforded a VA examination in May 1997, at 
which time, after recording the veteran's contention that he 
initially injured his back in service after falling off of a 
truck, and following evaluation of the veteran, the examiner 
concluded that the veteran's back disability apparently 
resulted from injuries sustained in service.

In light of service medical records showing that the veteran 
sustained an injury to his back in service and the 
postservice medical records which document treatment for back 
disability, and as the May 1997 VA examiner provided a link 
between the veteran's service injury to his back and his 
current back disorder, the Board concludes that the veteran's 
claim for service connection for back disability is well 
grounded.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed in a VA 
medical center in July 1984 is denied.

The Board having determined that the claim for service 
connection for back disability is well grounded, the appeal 
is granted to this extent.





REMAND

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  This includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought on 
appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Although the report of the May 1997 VA examination is 
supportive of the veteran's claim, it is only minimally so, 
as the examiner's opinion was clearly based on history 
supplied by the veteran which addressed only his service 
injury.  There is no indication that the examiner considered 
medical evidence on file showing treatment on several 
occasions for back complaints associated with several 
postservice injuries, and the examiner concluded only that 
the veteran's back disability apparently resulted from an 
injury in service.  Under the circumstances, the Board is of 
the opinion that another VA examination of the veteran's back 
disability is warranted.

The Board notes that the veteran's service medical records 
are essentially negative for evidence of treatment for back 
disability, other than the report of his examination for 
discharge.  The veteran has alleged that he in fact received 
treatment for back disability while in service, although the 
record is unclear with respect to the military facilities 
involved.  There is no indication that the RO has sought to 
obtain additional service medical records for the veteran.

Review of the medical records on file discloses that the 
veteran was hospitalized in March 1958 after experiencing an 
injury to his back while working.  The hospitalization report 
for this incident indicates that the veteran's employer 
agreed to assume financial responsibility for medical care 
associated with the injury.  The Board notes that there is no 
indication as to whether a workers' compensation claim was 
filed by the veteran in connection with the above incident.

The Board notes that the veteran, at least in the past, was 
in receipt of disability payments from the Railroad 
Retirement Board (RRB); there is no indication that the RO 
has sought to obtain any records from that agency.

In light of the above, the Board concludes that further 
development of the veteran's claims is required.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  The RO should also request that 
the veteran identify the military 
facilities at which he was treated 
for his back disability in service.  
When the requested information has 
been received, the RO should contact 
each identified facility directly 
and ask that facility to search for 
any medical records for the veteran 
from 1943 to 1946, and to provide 
any such records which are located.

3.  The RO should request that the 
veteran clarify whether he filed any 
workers' compensation claims in 1958 
or thereafter.  If he responds in 
the affirmative, the RO, after 
obtaining any necessary information 
and authorization from the veteran, 
should attempt to obtain copies of 
the medical records pertaining to 
all workers' compensation claims 
filed by the veteran from 1958 to 
the present. 

4.  The RO should attempt to obtain 
a copy of the RRB decision awarding 
the veteran disability benefits, as 
well as copies of the record upon 
which the veteran's award of RRB 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the RRB.

5.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's back disability.  All 
indicated studies, tests and 
evaluations should be conducted and 
the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
back disability is etiologically 
related to the veteran's period of 
service.  The complete rationale for 
all opinions expressed should also 
be provided.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims files 
was made.  The examination report 
must be typed. 

6.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to service 
connection for back disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







